UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6971


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS BURSTON, JR., a/k/a Black, a/k/a David Smith, a/k/a
Melvin Roberts, a/k/a David Brown,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:04-cr-00371-F-2)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Burston, Jr., Appellant Pro Se.    Kimberly Ann Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis       Burston,       Jr.    seeks     to    appeal        the       district

court’s orders denying without prejudice his 28 U.S.C.A. § 2255

(West Supp. 2013) motion as successive and denying his motion to

reconsider.        The    orders    are       not   appealable        unless       a    circuit

justice    or    judge    issues    a    certificate          of   appealability.            28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.    Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Burston has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Burston’s notice of appeal

and    informal    brief    as     an    application          to     file    a     second    or

                                              2
successive § 2255 motion.         United States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003).          In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).                 Burston’s claims do

not   satisfy   either    of   these   criteria.         Therefore,     we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented     in   the   materials

before   this   court    and   argument    would   not   aid    the   decisional

process.



                                                                       DISMISSED




                                       3